PER CURIAM.
This appeal questions the correctness of a summary final judgment rendered in favor of defendants in an action for personal injuries sustained by plaintiff when a large glass bottle containing non-carbonated Crystal Springs drinking water exploded while plaintiff was in the process of installing the bottle in his home water cooler.
The bottle of water was purchased from defendant-Publix Markets, Inc. Defendant-Crystal Springs Water Company had filled the bottle with its water and distributed it to the public for the purpose of selling it to Publix customers.
The record on appeal discloses that there are genuine issues of material fact which have not been eliminated by the movants for summary judgment. Therefore the judgment is reversed and the cause remanded for further proceedings.
Reversed and remanded.